Citation Nr: 1536335	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for ischemic heart disease (claimed as coronary artery disease).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a rating in excess of 30 percent for status post resection of lung cancer, left lobe, residual (also claimed as blood in throat, dizziness and nose infection).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to June 1967.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama, which determined that new and material evidence had not been received to reopen the claim of service connection for ischemic heart disease.  The rating decision also denied service connection for bilateral hearing loss and entitlement to a compensable rating for status post resection of lung cancer, left lobe, residual.

Thereafter, in an August 2014 rating decision, the RO increased the disability rating for status post resection of lung cancer, left lobe, residual to 30 percent disabling, effective January 5, 2012.


FINDING OF FACT

On August 12, 2015, the Board was notified that the appellant died in July 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 






ORDER

The appeal is dismissed.




____________________________________________
ERIC S LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


